The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 01:42 PM June 15, 2021




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

     In re:                                         :   CHAPTER 7
                                                    :
     JEREMY DEAN SALYER,                            :   CASE NO. 21-60026
                                                    :
          Debtor.                                   :   JUDGE RUSS KENDIG
                                                    :
                                                    :   MEMORANDUM OF OPINION
                                                    :   (NOT FOR PUBLICATION)
                                                    :

        Pending before the court is Trustee’s Objection to Claimed Exemption (the “Objection”),
filed March 8, 2021. Debtor responded to the Objection on April 26, 2021, and Trustee filed a
brief in support of the Objection on May 12, 2021. A hearing was held on May 24, 2021.
Debtor filed a brief in opposition to the Objection on June 7, 2021. For the reasons set forth
below, the Objection is sustained, and Debtor’s exemption is disallowed.

        The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. Gen. Ord. No. 2012-07 (N.D. Ohio April 4, 2012). This matter is a core proceeding in
which the court has statutory authority to enter final orders and judgments. 28 U.S.C.
§ 157(b)(2)(B). And because the matter “stems from the bankruptcy itself,” the court also has
constitutional authority to enter final orders and judgments. Stern v. Marshall, 564 U.S. 462, 499
(2011). Pursuant to 28 U.S.C. § 1408, venue in this court is proper. This opinion constitutes the
court’s findings of fact and conclusions of law in accordance with Fed. R. Bankr. P. 7052, as
made applicable in this contested matter under Fed. R. Bankr. P. 9014(c).




 21-60026-rk        Doc 43    FILED 06/15/21        ENTERED 06/15/21 14:41:02             Page 1 of 8
        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

                                         BACKGROUND

        The facts are not disputed. Debtor filed a petition for relief under chapter 7 of the
Bankruptcy Code on January 8, 2021 (the “Petition Date”). On Schedule A/B, as amended,
Debtor listed an interest in real property located at 216 North Kibler Street, New Washington,
Ohio 44854 (the “Property”). (ECF No. 1 at 11; ECF No. 11 at 3.) Debtor and his wife reside
on the Property; however, the Property is wholly owned by Salyer Holdings, LLC. (Id.) Debtor
is the managing member and sole owner of Salyer Holdings, LLC. (ECF No. 28 at 1; see also
ECF No. 1 at 49.) On Schedule C, Debtor claimed a homestead exemption in the Property
pursuant to Ohio Revised Code § 2329.66(A)(1). (ECF No. 1 at 17.) In the Objection, Trustee
contends that Debtor’s exemption is improper. The court agrees.

                                          DISCUSSION

   I.      Exemptions

        Property of the estate generally includes all legal and equitable interests of the debtor in
property as of the commencement of the case. 11 U.S.C. § 541(a)(1). Notwithstanding
§ 541(a)(1), a debtor may exempt certain property from the bankruptcy estate, moving it beyond
the reach of creditors. 11 U.S.C. § 522(b); Menninger v. Schramm (In re Schramm), 431 B.R.
397, 400 (B.A.P. 6th Cir. 2010). Exemptions help facilitate a debtor’s “fresh start.” Clark v.
Rameker, 573 U.S. 122, 124 (2014) (citing Rousey v. Jacoway, 544 U.S. 320, 325 (2005)); cf. In
re Malsch, 400 B.R. 584, 587 (Bankr. N.D. Ohio 2008) (“[E]xemptions promote a variety of
public-policy aims: (1) providing the debtor with that property which is necessary for their
survival; (2) enabling the debtor to rehabilitate themselves; and (3) protecting the debtor’s family
from the adverse effects of impoverishment.”). A state may adopt the federal exemptions
contained in 11 U.S.C. § 522 or create its own exemption framework. See 11 U.S.C.
§ 522(b)(1). “Ohio has replaced the federal exemptions with its own state exemptions, which are
those generally available to debtors under Ohio’s general debtor-creditor law.” Storer v. French
(In re Storer), 58 F.3d 1125, 1127 (6th Cir. 1995); see also Ohio Rev. Code § 2329.662.

   II.     Burdens

        “There is a prima facie presumption that an exemption is proper.” In re Aubiel, 534 B.R.
300, 304 (B.A.P. 6th Cir. 2015) (citing In re Kimble, 344 B.R. 546, 551 (Bankr. S.D. Ohio
2006)). The burden of proof rests on the objecting party to establish, by a preponderance of
evidence, that the exemption is not properly claimed. Hamo v. Wilson (In re Hamo), 233 B.R.
718, 723 (B.A.P. 6th Cir. 1999) (citing In re Hoppes, 202 B.R. 595, 597 (Bankr. N.D. Ohio
1996)). Once there is sufficient evidence to rebut the prima facie validity of an exemption, the
burden shifts to the debtor to demonstrate that the exemption is proper. Aubiel, 534 B.R. at 304
(citing In re Rhinebolt, 131 B.R. 973, 975 (Bankr. S.D. Ohio 1991)).




                                                 2


 21-60026-rk     Doc 43      FILED 06/15/21       ENTERED 06/15/21 14:41:02           Page 2 of 8
      III.      Ohio’s Homestead Exemption Statute

        Debtor claimed a homestead exemption in the Property under Ohio Revised Code
§ 2329.66(A)(1). The relevant portion of that statute provides for an exemption of “the person’s
interest, not to exceed [$145,425], 1 in one parcel or item of real or personal property that the
person or a dependent of the person uses as a residence.” Ohio Rev. Code § 2329.66(A)(1)(b).
To be entitled to Ohio’s homestead exemption, a debtor must: (1) have an interest in the
property; and (2) use the property as a residence. In re McCormick, No. 14-33315, 2015 Bankr.
LEXIS 2585, at *7 (Bankr. N.D. Ohio Aug. 4, 2015). Here, there is no dispute that the Property
is Debtor’s residence. The only question is whether Debtor has an interest in the Property.

             A. Lack of Controlling Authority

        The Supreme Court of Ohio has not identified what constitutes an “interest” in property
for purposes of Ohio Revised Code § 2329.66(A)(1)(b). Thus, the court must predict how the
Supreme Court would decide this issue. United States v. Simpson, 520 F.3d 531, 535 (6th Cir.
2008) (citing Meridian Mut. Ins. Co. v. Kellman, 197 F.3d 1178, 1181 (6th Cir. 1999)). The
court may “rely upon analogous cases and relevant dicta in the decisional law of the State’s
highest court . . . .” Welsh v. United States, 844 F.2d 1239, 1245 (6th Cir. 1988) (citations
omitted). The court may also consider “the decisional law of the state’s lower courts, other
federal courts construing state law, restatements of law, law review commentaries, and other
jurisdictions on the ‘majority rule’ in making this determination.” Meridian, 197 F.3d at 1181
(quoting Grantham & Mann v. Am. Safety Prods., 831 F.2d 596, 608 (6th Cir. 1987)).

        When interpreting statutes, the Supreme Court of Ohio has stated that the “court’s
principal concern is the legislative intent in enacting the statute.” Carnes v. Kemp, 821 N.E.2d
180, 183 (Ohio 2004) (citing State ex rel. Francis v. Sours, 53 N.E.2d 1021, 1023 (Ohio 1944)).
“In order to determine such intent, a court must first look at the words of the statute itself.”
Carnes, 821 N.E.2d at 183 (citing Provident Bank v. Wood, 304 N.E.2d 378, 381 (Ohio 1973)).
In Ohio, exemption provisions are to be liberally construed in favor of the debtor. In re Bunnell,
322 B.R. 331, 334 (Bankr. N.D. Ohio 2005) (citing Morris Plan Bank of Cleveland v. Viona, 170
N.E. 650, 651-52 (Ohio 1930)). “There are, however, limits - as exemptions are entirely
creatures of statute, and thus a court cannot create an exemption where one does not exist; nor
can a court go contrary to the express language of the statute.” Bunnell, 322 B.R. at 334 (citing
Viona, 170 N.E. at 651-52).

             B. “Interest” is Broader than “Ownership”

       Starting with the relevant language of the statute, Ohio Revised Code § 2329.66(A)(1)(b)
allows for an exemption of “the person’s interest . . . in one parcel or item of real or personal
property that the person or a dependent of the person uses as a residence.” Ohio Rev. Code

1
  The Ohio Judicial Conference is authorized to periodically change the exemption amounts. Ohio Rev. Code
§ 2329.66(B). The adjusted dollar amounts do not appear in the statute; however, that information may be accessed
by visiting the Ohio Judicial Conference website. Ohio Judicial Conference, http://www.ohiojudges.org/.



                                                        3


    21-60026-rk       Doc 43    FILED 06/15/21          ENTERED 06/15/21 14:41:02                Page 3 of 8
§ 2329.66(A)(1)(b) (emphasis added). 2 Black’s Law Dictionary defines an “interest” in property
as:

                    The most general term that can be employed to denote a property
                    in lands or chattels. In its application to lands or things real, it is
                    frequently used in connection with the terms ‘estate,’ ‘right,’ and
                    ‘title,’ and, according to Lord Coke, it properly includes them all.
                    More particularly it means a right to have the advantage accruing
                    from anything; any right in the nature of property, but less than
                    title; a partial or undivided right; a title to a share. The terms
                    ‘interest’ and ‘title’ are not synonymous. A mortgagor in
                    possession, and a purchaser holding under a deed defectively
                    executed, have, both of them, absolute as well as insurable
                    interests in the property, though neither of them has the legal title.

Black’s Law Dictionary (2d ed. 2019), https://thelawdictionary.org/interest/ (last visited June 9,
2021) (citations omitted). Although the Supreme Court of Ohio has not defined “interest” in
Ohio Revised Code § 2329.66(A)(1)(b), the Court has indicated in cases addressing issues of real
property taxation that the term “interest” is broader than ownership or title. See Gilman v.
Hamilton Cnty. Bd. of Revision, 937 N.E.2d 109, 114 (Ohio 2010) (explaining that the Court has
“construed ‘owner’ narrowly to encompass only the legal-title holder and not the holder of an
equitable interest in the property.” (citations omitted)).

         Bankruptcy courts in Ohio have predicted that the Supreme Court of Ohio “would find a
variety of debtor interests in property amounting to less than titled ownership to qualify as an
‘interest’ for purposes of application of § 2329.66(A)(1)(b).” In re Pugh, No. 15-30102, 2015
Bankr. LEXIS 2911, at *8-10 (Bankr. N.D. Ohio Aug. 31, 2015) (debtors permitted to claim
homestead exemption due to debtor-wife’s right to inherit property from mother who died
intestate prepetition and debtor-husband’s dower rights); In re Vess, No. 17-31092, 2018 Bankr.
LEXIS 298, at *13-14 (Bankr. N.D. Ohio Feb. 5, 2018) (debtor who was settlor and beneficiary
of trust with beneficial interest in property held by the trust had sufficient interest to claim
homestead exemption); In re Starr, 485 B.R. 835, 839 (Bankr. N.D. Ohio 2012) (debtor who was
donee, trustee, and beneficiary of trust and had legal and beneficial interest in trust property was
permitted to claim homestead exemption); Kimble, 344 B.R. at 552-55 (debtors with remainder
interest in real estate subject to debtor-husband’s mother’s life estate were permitted to claim

2
    The entire provision states:

                    A) Every person who is domiciled in this state may hold property exempt from
                    execution, garnishment, attachment, or sale to satisfy a judgment or order, as
                    follows:
                    ...
                             (b) In the case of all other judgments and orders, the person’s interest,
                             not to exceed [$145,425], in one parcel or item of real or personal
                             property that the person or a dependent of the person uses as a
                             residence.

Ohio Rev. Code § 2329.66(A)(1)(b).

                                                             4


    21-60026-rk        Doc 43       FILED 06/15/21           ENTERED 06/15/21 14:41:02                   Page 4 of 8
homestead exemption); In re Wycuff, 332 B.R. 297, 302-03 (Bankr. N.D. Ohio 2005) (debtor-
husband’s dower interest was sufficient interest to claim homestead exemption); see also In re
Billerman, 88 B.R. 133, 135 (Bankr. N.D. Ohio 1988) (debtors’ equity of redemption rights
constituted an “interest” for purposes of prior version of Ohio homestead exemption statute).

       C. A Membership Interest in an LLC Does Not Grant a Member an “Interest” in the
          Company’s Property Under Ohio Law

        In cases involving identical or almost identical facts to this case, bankruptcy courts in
Ohio have denied attempts by debtors to use Ohio’s homestead exemption for real property
owned by an LLC. See, e.g., In re Schmakel, No. 12-33813, 2013 Bankr. LEXIS 611, at *9-10
(Bankr. N.D. Ohio Feb. 14, 2013) (debtor who was a partial owner of LLC could not claim
homestead exemption for property owned by the LLC); In re Breece, No. 12-8018, 2013 Bankr.
LEXIS 203, at *30 (B.A.P. 6th Cir. Jan. 8, 2013) (debtor who was sole owner of LLC could not
claim homestead exemption for property owned by the LLC); In re Stewart, No. 09-37257, 2010
Bankr. LEXIS 6517, at *27 (Bankr. N.D. Ohio Oct. 1, 2010) (joint debtors who were sole
owners of LLC could not claim homestead exemption for property owned by the LLC). These
courts have predicted that the Supreme Court of Ohio would find that a membership interest in
an LLC does not give a debtor an interest in the LLC’s property.

        For example, Trustee cites Schmakel in his Objection. There, the debtor’s residence was
wholly owned by an LLC, of which the debtor was a partial owner. The debtor claimed a
homestead exemption in the property, and the trustee objected. Judge Speer sustained the
trustee’s objection, relying primarily on the Sixth Circuit Bankruptcy Appellate Panel’s (the
“BAP”) decision in Breece.

        In Breece, the BAP held that a debtor’s membership interest in an LLC was not sufficient
to bestow on her an interest in real property wholly owned by the LLC. Like the instant case, the
debtor in Breece was the sole member of the LLC, and the property was used as the debtor’s
residence. The BAP affirmed the bankruptcy court’s decision disallowing the debtor’s
homestead exemption. The BAP explained that a membership interest in an LLC is considered
personal property under Ohio Revised Code § 1705.17, and it grants a member the right to share
in the company’s profits and losses, as well as the right to receive distributions from the
company, under Ohio Revised Code § 1705.01(H). However, under Ohio Revised Code
§ 1705.34, a membership interest in an LLC does not confer on members an interest in company
property. Therefore, even though the debtor was the sole owner of the LLC that owned her
residence, her membership interest in the LLC did not give her an interest in the property. The
BAP explained that the Supreme Court of Ohio would likely reach the same conclusion because,
among other reasons, in Gaylord v. Imhoff, 26 Ohio St. 317 (Ohio 1875) the Court declined to
extend a “head of family” exemption to partners claiming an exemption in partnership property.

        In Stewart, an analogous case cited by the BAP in Breece, Judge Whipple held that
debtors could not claim a homestead exemption under Ohio law in property owned by their LLC.
The debtors in Stewart were the sole owners of the LLC. Judge Whipple explained that “an
individual’s status as a member of a limited liability company does not result in an ownership
interest in property owned by the entity.” Stewart, 2010 Bankr. LEXIS 6517, at *11 (citing

                                                5


21-60026-rk      Doc 43     FILED 06/15/21      ENTERED 06/15/21 14:41:02           Page 5 of 8
Firstmerit Bank, N.A. v. Wash. Square Enters., No. 88798, 2007 Ohio App. LEXIS 3561, at *9-
10 (Ohio Ct. App. 2007)). Judge Whipple also explained that the debtors’ possession of the
residence after they deeded their interests to the LLC amounted to nothing more than a tenancy
at will, which the court found did not constitute an “exemptible interest” under Ohio Revised
Code § 2329.66(A)(1)(b). Id. at *14 (citing Simon v. Citimortgage, Inc. (In re Doubov), 423
B.R. 505, 514 (Bankr. N.D. Ohio 2010)).

        Other courts have reached the same conclusion when dealing with homestead exemption
statutes in different jurisdictions. See, e.g., In re Hewitt, 576 B.R. 790, 797-98 (Bankr. D. Vt.
2017) (debtor not entitled to claim Vermont homestead exemption in property held by debtor’s
LLC since debtor did not have an interest in the property); Nw. Cascade, Inc. v. Unique Constr.,
Inc., 351 P.3d 172, 179-82 (Wash. Ct. App. 2015) (shareholders could not claim Washington
homestead exemption in corporate property because they held no legal or equitable interest in the
property); In re Coenen, 487 B.R. 539, 540-43 (Bankr. W.D. Wisc. 2012) (Wisconsin homestead
exemption statute did not permit debtor to claim exemption in property owned by debtor’s LLC);
In re Kane, No. 10-18898, 2011 Bankr. LEXIS 2007, at *20-21 (Bankr. D. Mass. May 23, 2011)
(debtors not entitled to claim Massachusetts homestead exemption in property owned by LLC of
which they were the only members). The common thread underlying these decisions is the
ubiquitous principle of corporate law that a membership interest in an LLC does not confer on its
members an interest in the company’s property.

        Based on this large body of case law, the court predicts that the Supreme Court of Ohio
would find that a debtor’s membership interest in an LLC does not give the debtor an exemptible
“interest” in the company’s property under Ohio Revised Code § 2329.66(A)(1)(b). To say
otherwise would be to effectively create an exception to the fundamental concept of corporate
law embodied in Ohio Revised Code § 1705.34, which the court cannot do. See State ex rel.
Stoll v. Logan Cnty. Bd. of Elections, 881 N.E.2d 1214, 1222 (Ohio 2008). Accordingly, the
court finds that Trustee has met his burden of rebutting the prima facie validity of Debtor’s
claimed exemption.

       D. Debtor Has Not Met His Burden of Demonstrating the Exemption is Proper

        Debtor raises several arguments. First, Debtor argues that Schmakel is inapposite
because: (i) the debtor in that case was only a partial owner of the LLC that owned the real
property; and (ii) the court “found that the debtor had an interest in subject real estate capable of
being seized by the trustee but found that the same interest would not support the claimed
exemption.” (ECF No. 28 at 3). Debtor’s first point is a distinction without a difference.
Whether an individual holds a 1% or 100% membership interest in an LLC, that membership
interest does not give the individual an interest in the company’s property. Regarding Debtor’s
second point, the court in Schmakel stated in a footnote that the bankruptcy estate’s interest in
the property was “limited and derived solely from the prepetition interest the Debtor held in the
LLC which is property of the Debtor’s estate.” 2013 Bankr. LEXIS 611, at *9, n. 1. The court
did not elaborate further on this point. Nevertheless, the statement was not material to the
court’s decision.




                                                  6


 21-60026-rk      Doc 43     FILED 06/15/21       ENTERED 06/15/21 14:41:02            Page 6 of 8
        Second, Debtor urges the court not to follow Breece. Debtor argues that the BAP’s
reliance on Gaylord was misplaced because Gaylord was limited by Hill v. Myers, 46 Ohio St.
183 (Ohio 1889). The court disagrees. In Gaylord, the Supreme Court of Ohio held that
members of an insolvent partnership were not entitled to claim an exemption in partnership
property, notwithstanding the fact that all the partners joined in demanding the exemption. In
Hill, the debtor-wife claimed a homestead exemption in property that she owned as a tenant in
common. The creditor in Hill cited Gaylord in support of its argument that the debtor-wife’s
homestead exemption was improper. But the Court distinguished Gaylord, noting that Gaylord
involved a different exemption claimed by partners in partnership property. Nothing about Hill
limited the holding in Gaylord. Even if Debtor was correct, however, Debtor’s argument ignores
the fact that the decision in Breece also relied on Ohio corporate law.

        Although case law varies regarding the precedential value of a BAP decision, see, e.g.,
Rhiel v. OhioHealth Corp. (In re Hunter), 380 B.R. 753, 772-74 (Bankr. S.D. Ohio 2008)
(summarizing the different approaches), the top of the first page of the Breece opinion states that
the precedential effect of the decision is limited to the case and parties. Thus, Breece has no
precedential effect in this case. See 6th Cir. BAP LBR 8024-1(b) (“A panel may limit the
precedential effect of a decision to the case and parties before it by so stating in its decision.”).
Even so, the decision is directly on point with this case, and the court finds it persuasive.

        Finally, Debtor correctly points out that exemptions should be construed liberally in favor
of the debtor. But “[u]se of the term ‘liberal construction’ does not mean ‘words and phrases
shall be given an unnatural meaning, or that the meaning shall be enlarged or expanded to meet a
particular state of facts.’” Breece, 2013 Bankr. LEXIS 203, at *21 (quoting Dennis v. Smith,
180 N.E. 638, 640 (Ohio 1932)); see also In re Kudela, 427 B.R. 643, 650 (Bankr. N.D. Ohio
2010) (the court “is not free to create an exemption where none exists.”). To be clear, the court
is not holding that a debtor can never have an interest in real property owned by an LLC. Ohio
law does recognize certain equitable interests in real property, although Debtor has not argued
that any of these situations are present. In this case, the court is only predicting that the Supreme
Court of Ohio would find that a debtor’s membership interest in an LLC does not grant the
debtor an interest in the company’s property for purposes of Ohio Revised Code
§ 2329.66(A)(1)(b). Debtor has not cited any authority in support of a contrary proposition.
Consequently, Debtor has failed to meet his burden of demonstrating that the exemption is
proper.

                                          CONCLUSION

       For these reasons, Trustee’s Objection is sustained, and Debtor’s exemption is
disallowed. The court will enter a separate order in accordance with this opinion.




                                                  7


 21-60026-rk     Doc 43      FILED 06/15/21       ENTERED 06/15/21 14:41:02            Page 7 of 8
Service List:

Robert P. Soto
Billmaier & Cuneo, LLC
28366 Kensington Lane, Suite 1
Perrysburg, OH 43551

Anthony J. DeGirolamo, Trustee - Mansfield
3930 Fulton Drive NW, Suite 100B
Canton, OH 44718




                                             8


21-60026-rk     Doc 43    FILED 06/15/21     ENTERED 06/15/21 14:41:02   Page 8 of 8
